Citation Nr: 1727465	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a healed fracture of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent for right foot pes planus.

3.  Entitlement to an initial compensable rating for degenerative arthritis of the right foot.   

4.  Entitlement to an increased rating for radiculopathy of the left upper extremity, currently rated at 20 percent, to include the propriety of the reduction from 40 percent to 20 percent, effective August 1, 2016. 

5.  Whether a reduction of the rating for degenerative joint disease (DJD) of the cervical spine with kyphosis and osteophytosis from 20 percent to 10 percent, effective August 1, 2016, was proper. 

6.  Whether a reduction of the rating for degenerative arthritis of the lumbar spine from 20 percent to 10 percent, effective August 1, 2016, was proper. 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1990 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision (right foot) and an April 2016 rating decision (radiculopathy of the left upper extremity, DJD of the cervical spine, degenerative arthritis of the lumbar spine) by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Entitlement to a compensable disability rating for residuals of a healed fracture of the right foot was previously before the Board in October 2015, when the Board remanded the issue for additional development.  It now returns for appellate review.  

In September 2010, VA received a claim from the Veteran for an increased rating for residuals of a healed fracture of the right foot.  During the pendency of the appeal for a higher rating for residuals of a healed fracture of the right foot, VA received a claim, on July 1, 2016, from the Veteran, in part, for right foot degenerative arthritis and left foot pes planus.  Upon subsequent clarification in July 2016, the Veteran stated she was claiming "degenerative arthritis or right first metatarsophalangeal joint with borderline first metatarsophalangeal angle and mild flatfoot."  A January 2017 rating decision, in part, granted an evaluation of 10 percent for residuals of healed fracture, right foot, now claimed as flat foot and degenerative arthritis, effective July 1, 2016.  Because this higher rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal as to this issue remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  Moreover, because these disabilities have been considered as part and parcel of the Veteran's residuals of a healed fracture of the right foot, the Board will accept jurisdiction of such.

However, as described above, the January 2017 rating decision combined the service-connected right foot healed fracture, right foot flat foot and right foot degenerative arthritis and provided one rating for under Diagnostic Codes 5284-5276.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Copeland v. McDonald, 27 Vet. App. 333 (2015), that when a condition is specifically listed in VA's scheduled for rating disabilities it may not be rated by analogy.  Id. at 337.  In other words, an analogous rating may be assigned only where the service-connected condition is unlisted.  Id. at 336-37.  Moreover, the symptoms of and effects of each right foot disability have been distinguished from each other.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, in consideration the implications of Copeland, the Board finds that the Veteran's claims relating to her right foot disability are properly characterized as three distinct issues:  entitlement to a compensable percent rating for residuals of a healed fracture of the right foot, entitlement to an initial rating in excess of 10 percent for right foot pes planus; and entitlement to an initial compensable rating for degenerative arthritis of the right foot.

As noted in the October 2015 Board remand, the Veteran appeared at a November 2005 Board hearing before a Veterans Law Judge; however, this hearing addressed unrelated issues to the appeal herein, and does not encompass the Veteran's current claim for an increased rating for her right foot disabilities.  Furthermore, the Veteran has not requested a Board hearing for any issue decided herein.  

Additional evidence was received by VA subsequent to the most recent April 2016 supplemental statement of the case issued for entitlement to a compensable rating for residuals of a healed fracture of the right foot.  Specifically, such includes October 2016 and November 2016 foot conditions disability benefit questionnaires, VA treatment records and an August 2016 private medical record.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issue was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  The record does not reflect that the totality of the additional evidence was submitted by the Veteran.  Nevertheless, with respect to residuals of a healed fracture of the right foot, the initial issue on appeal, the additional records are duplicative of prior evidence, namely that the Veteran primarily experiences pain related to such.  Thus, there is no prejudice to the Veteran in this regard.

The issue of entitlement to service connection for diabetes mellitus has been raised by the record in an April 2017 application for benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating for radiculopathy of the left upper extremity, currently rated at 20 percent, to include the propriety of the reduction from 40 percent to 20 percent, effective August 1, 2016; whether a reduction of the rating for DJD of the cervical spine with kyphosis and osteophytosis from 20 percent to 10 percent, effective August 1, 2016, was proper; and whether a reduction of the rating for degenerative arthritis of the lumbar spine from 20 percent to 10 percent, effective August 1, 2016, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the most probative evidence of record demonstrates the Veteran's residuals of a healed fracture of the right foot have not more nearly approximated moderate severity; however, it has been manifested by complaints of pain productive of functional loss.

2.  Throughout the rating period on appeal, from July 1, 2016, the most probative evidence of record demonstrates the Veteran's symptoms of right foot pes planus foot disability have more nearly approximated evidence that it was productive of no more than severe symptoms as demonstrated by marked deformity, pain on manipulation and use accentuated, and indications of swelling on use.

3.  Throughout the rating period on appeal, from July 1, 2016, the most probative evidence of record demonstrates the Veteran's symptoms related to degenerative arthritis of the right foot are already compensated through her compensable rating under Diagnostic Code 5276, which explicitly lists pain, tenderness, and swelling as factors considered.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 10 percent rating, but no higher, for residuals of a healed fracture of the right foot are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  Throughout the rating period on appeal, from July 1, 2016, the criteria for an initial 20 percent rating, but no higher, for right foot pes planus are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  Throughout the rating period on appeal, from July 1, 2016, the criteria for an initial compensable rating for degenerative arthritis of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the October 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Prior to July 1, 2016 the Veteran's service-connected right foot disability was evaluated under DC 5284 for foot injuries, other, and since July 1, 2016 it has been evaluated under Diagnostic Codes (DC) 5284-5276.  

With diseases, preference is to be given to the number rating code assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. See 38 C.F.R. § 4.27 (2016).  Since July 1, 2016 the Veteran's right foot disability is evaluated under such hyphenated codes.  For the right foot disability, the rating code for foot injuries, other, is listed first, DC 5284, followed by a hyphen and then the rating code for flat foot, acquired, DC 5276.  

DC 5284 provides ratings for foot injuries, other, which properly encompasses the Veteran's residuals of right foot healed fracture, whereas DCs 5003, and 5276, provide ratings for degenerative arthritis, and pes planus, respectively.  

A.  Healed Fracture of the Right Foot

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling.  38 C.F.R. § 4.71a.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 4.2, 4.6 (2016).

In this regard, a VA examination dated in November 2010 found with respect to the Veteran's right foot status post fracture, there were no residual findings present on examination or x-ray studies that supported a residual finding associated with a previous fracture.  A February 2016 VA examiner stated, in part, that the Veteran's current right foot pain was associated with degenerative changes and flat feet and was not associated with her service-connected healed right foot fracture, as x-rays did not indicate any residuals associated with the fracture.  The February 2016 VA examiner found the Veteran had not complained of, been seen, or treated for residuals of fracture over the years, and although she was seen for complaint of right foot pain after dropping a bag on her foot, this did not exacerbate the service-connected foot, as x-ray did not show residuals at the fracture site.  An October 2016 VA examiner characterized the Veteran's right foot fracture as mild.  A November 2016 VA examiner characterized the Veteran's right foot fracture, DJD of the right foot, and bilateral pes planus, cumulatively as moderately severe.  However, the Veteran is not service-connected for bilateral pes planus; rather she is only service-connected for right foot pes planus.  Moreover, such a combined characterization has little probative value.  Thus, the most probative evidence of record is from the November 2010, February 2016, and October 2016 VA examiners, which is the only evidence of record which directly addressed the Veteran's residuals of right foot fracture in the context of the rating criteria.  None of these examiners found the Veteran's residuals of the right foot fracture were moderate, which is necessary to warrant a compensable rating.  

However, as noted above, in Burton, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, as is the case here (as the Veteran was not diagnosed with right foot arthritis upon x-ray until November 2015), the Board should address its applicability.  In the instant case, the Veteran's residuals of a healed fracture of the right foot have been manifested by painful motion.  However, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell, 24 Vet. App. at 43.  Although pain may cause functional loss, pain by itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   However, the Veteran reported during the November 2010 VA examination that she had a lack of endurance in her right foot, as she experienced increased symptoms after standing or walking.  The Board notes the November 2010 examiner found the Veteran did not experience a lack of endurance; however, increased pain after standing or walking definitely constitutes such.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40 and 4.59, the Board finds that the Veteran is entitled to a 10 percent rating for such disability as a result of this manifestation as such constitutes functional loss.  The Veteran has consistently reported pain in her right foot after standing or walking, and her complaints are credible.  Therefore, she is entitled to an evaluation of 10 percent, but no higher, for residuals of a healed fracture of the right foot.

B.  Right Foot Pes Planus

Under Diagnostic Code 5276, a 10 percent rating is assigned when bilateral pes planus (flatfoot) is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned where bilateral pes planus is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned where bilateral pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

As noted above, the Veteran's claim for pes planus was received by VA on July 1, 2016.  Proximate to the Veteran's claim, a February 2016 VA examiner, with respect to the Veteran's pes planus of the right foot, found she had pain on use of the foot and pain on manipulation.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   However, there was no pain on manipulation and use accentuated, swelling on use, or characteristic callouses.  The February 2016 VA disability benefit questionnaire reflected the Veteran tried arch supports but remained symptomatic.  The Veteran had extreme tenderness of the plantar surface of her right foot which was improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height of her right foot on weight-bearing but there was no objective evidence of marked deformity or marked pronation.  The February 2016 VA examiner found that for one or both feet, the weight-bearing line did not fall over or medial to the great toe.  The February 2016 VA examiner further found the Veteran did not have inward bowing of the Achilles tendon of the right foot or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.

Thereafter, an October 2016 VA examiner found, with respect to the Veteran's right foot pes planus, she had pain on use, and pain was accentuated on use.  However, she did not have pain on manipulation of the feet, swelling on use or characteristic callouses.  The October 2016 VA examiner noted that the Veteran tried arch supports but remained symptomatic.  The Veteran did not have extreme tenderness of plantar surfaces on one or both feet but did have decreased longitudinal arch height of the right foot on weight-bearing.  However, there was no objective evidence of marked deformity of one or both feet or marked pronation of one or both feet.  For one or both feet, the weight-bearing line did not fall over or medial to the great toe.  The October 2016 VA examiner found the Veteran did not have inward bowing of the Achilles tendon of one or both feet or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  

Finally, a November 2016 VA examiner found, with respect to the Veteran's pes planus of the right foot, she had pain on use of the foot, pain accentuated on use, pain on manipulation, pain was accentuated on manipulation and swelling on use.  However, she did not have characteristic callouses.  The November 2016 VA disability benefit questionnaire reflects the Veteran tried orthotics but remained symptomatic.  The Veteran also had extreme tenderness of plantar surface of her right foot and the tenderness was not improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height of her feet on weight-bearing and there was objective evidence of marked deformity and marked pronation not improved by orthopedic shoes or appliances.  The November 2016 VA examiner found that for one or both feet, the weight-bearing line did fall over or medial to the great toe but there was a lower extremity deformity other than pes planus, specifically DJD of the right foot and right foot fracture, causing alteration of the weight-bearing line.  The November 2016 VA examiner further found the Veteran did not have inward bowing of the Achilles tendon of the right foot or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.

While the Veteran's symptoms throughout the entire period on appeal do not precisely match the criteria for a 20 percent rating as outlined in Diagnostic Code 5276, her symptoms more nearly approximate this evaluation.  In this case, the evidence demonstrates marked deformity as noted in the November 2016 disability benefit questionnaire, pain on use and use accentuated as noted in the October 2016 and November 2016 disability benefit questionnaires, pain on manipulation accentuated during the November 2016 disability benefit questionnaire, and swelling on use during the November 2016 disability benefit questionnaire.  Although characteristic callosities were not shown in the February 2016, October 2016 or November 2016 disability benefit questionnaires, proximate to the claim, October 2015 and January 2016 VA treatment records did note a small bunion of the right foot.  Thus, these symptoms more nearly approximate the 20 percent rating criteria under DC 5276 for the Veteran's right foot pes planus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, a 20 percent rating is warranted for the period on appeal.

However, a rating in excess of 20 percent for the entire rating period on appeal is not warranted.  In this regard, while the November 2016 disability benefit questionnaire did show evidence of marked pronation and the February 2016 and November 2016 disability benefit questionnaires noted extreme tenderness of plantar surfaces of the foot, none of the disability benefit questionnaires found marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, as required by the higher evaluation.  




C.  Degenerative Arthritis of the Right Foot

The evidence also reflects that the Veteran has degenerative arthritis of the right foot, specifically, in the metatarsophalangeal joint, based on November 2015 imaging as reflected in VA treatment records and as diagnosed in the February 2016, October 2016 and November 2016 foot conditions disability benefit questionnaires.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although the evidence reflects that the Veteran has limited, painful motion of her right foot, she is not entitled to a compensable rating under Diagnostic Code 5003 because her symptoms of right foot pain are already compensated through her compensable rating under Diagnostic Code 5276 throughout the rating period on appeal, which explicitly lists pain, tenderness, and swelling as factors considered.  See 38 C.F.R. § 4.14 (stating that the rating of the same disability or its manifestations under various diagnoses is to be avoided).

D.  Other Considerations 

April 2011 and June 2011 private medical records, in part, endorsed diagnoses of rearfoot varus, hammertoes, hallux valgus, and tailor's bunion deformity and reported that the mechanism of injury included direct trauma due to a dropped bag of ice on foot.  Additionally, the November 2010 VA examiner stated that very mild and early hallux valgus appeared on examination but was not found on x-ray studies and that it was his opinion that this condition was not related to a previous fracture.  However, diagnoses of rearfoot varus, hammertoes, hallux valgus, and tailor's bunion deformity were not endorsed by subsequent VA disability benefit questionnaires in February 2016, October 2016 and November 2016.  Thus, the Board does not find such warrant separate ratings, nor is there evidence such are part and parcel of, or secondary to, any of the Veteran's service-connected right foot disabilities.  Furthermore, the record does not show that the Veteran has bilateral weak foot, claw foot (pes cavus), Morton's Disease, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, and 5283 are not applicable.  See 38 C.F.R. § 4.71a.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted for the Veteran's right foot disabilities on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the November 2010 VA examination, the Veteran reported that she had residual pain and swelling of her right foot which was aggravated by weather changes and walking and that flare-ups occurred one to two times per week and lasted for one to two hours with pain.  However, the November 2010 VA examiner found the Veteran did not endorse symptoms of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  Moreover, the November 2010 VA examiner found that the Veteran did not have any functional limitations on standing or walking but only intermittent pain that impacted the ability to perform exercise when flare-ups occurred.  The February 2016 VA examiner found the Veteran had flare-ups with increased pain and difficulty walking for long periods, and pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  However, the February 2016 VA examiner further noted pain upon examination which contributed to functional loss, and thus pain was encompassed in the examiner's findings.  

In the October 2016 and November 2016 VA disability benefit questionnaires, the Veteran did not report flare-ups that impacted the function of the foot.  The October 2016 VA examiner noted functional impairment or functional loss of right foot pain with prolonged walking or standing; however, the November 2016 VA examiner did not report any functional loss or functional impact.  The October 2016 VA examiner found the Veteran had pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time; however, the November 2016 VA examiner did not endorse such findings.  However, during the February 2016, October 2016 and November 2016 right foot disability benefit questionnaires, each examiner noted pain upon physical examination, and thus pain was encompassed in the examiner's findings.  Thus, the objective clinical findings do not reflect a level of functional impairment comparable to higher ratings under the relevant DCs.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability ratings.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that her right foot disabilities are more severe than evaluated, to include in her September 2013 substantive appeal, in which she reported that she experienced swelling, tenderness, and there are days that her foot manifested in such a manner that she could barely walk.  Her endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability for her right foot disabilities according to the appropriate DC.  Such competent evidence concerning the nature and extent of the Veteran's right foot disabilities has been provided by VA medical professionals who have objectively examined her.  The medical findings directly address the criteria under which the right foot is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and are therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for her right foot disabilities.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned in this decision.

For these reasons, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for residuals of a healed fracture of the right foot under DC 5284 throughout the rating period on appeal.  Additionally, the Board finds from July 1, 2016, the Veteran is entitled to an initial 20 percent rating, but no higher, for right foot pes planus, under DC 5276.  Finally, the Veteran is not entitled to an initial compensable rating for degenerative arthritis of the right foot, under DC 5003 at any point during the rating period on appeal.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected right foot disabilities met or nearly approximated the criteria for higher ratings other than those that have already been granted.  In reaching these decisions the Board considered the doctrine of reasonable doubt; however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for the right foot disabilities, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Throughout the rating period on appeal, entitlement to a 10 percent rating, but no higher, for residuals of a healed fracture of the right foot under DC 5284 is granted, subject to the regulations governing monetary benefits.  

Throughout the rating period on appeal, from July 1, 2016, entitlement to an initial 20 percent rating, but no higher, for right foot pes planus under DC 5276 is granted, subject to the regulations governing monetary benefits.  

Entitlement to an initial compensable rating for degenerative arthritis of the right foot under DC 5003 is denied.  


REMAND

An April 2016 rating decision, in pertinent part, enacted reductions of the Veteran's radiculopathy of the left upper extremity, DJD of the cervical spine with kyphosis and osteophytosis, and degenerative arthritis of the lumbar spine.  In June 2016, the Veteran submitted a timely notice of disagreement (NOD) with respect to these reductions and also indicated that a 50 percent rating was sought for radiculopathy of the left upper extremity.  The record does not reflect a statement of the case (SOC) has been issued with respect to these claims.  In circumstances where a NOD is filed, but an SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect to entitlement to an increased rating for radiculopathy of the left upper extremity, currently rated at 20 percent, to include the propriety of the reduction from 40 percent to 20 percent, effective August 1, 2016; whether a reduction of the rating for DJD of the cervical spine with kyphosis and osteophytosis from 20 percent to 10 percent, effective August 1, 2016, was proper; and whether a reduction of the rating for degenerative arthritis of the lumbar spine from 20 percent to 10 percent, effective August 1, 2016, was proper. 

Accordingly, the case is REMANDED for the following action:

Issue an SOC pursuant to the NOD received in June 2016, as to the rating decision in April 2016, which the Veteran is appealing for entitlement to an increased rating for radiculopathy of the left upper extremity, currently rated at 20 percent, to include the propriety of the reduction from 40 percent to 20 percent, effective August 1, 2016; whether a reduction of the rating for DJD of the cervical spine with kyphosis and osteophytosis from 20 percent to 10 percent, effective August 1, 2016, was proper; and whether a reduction of the rating for degenerative arthritis of the lumbar spine from 20 percent to 10 percent, effective August 1, 2016, was proper.

The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response. 

Only if a timely substantive appeal is received, should these issues be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


